DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 04/21/2022, 11/18/2021, 06/23/2021, 02/19/2021, 12/17/2020, 09/16/2020, and 02/26/2020 are acknowledged by the Examiner.

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10 and 21-26) in the reply filed on 06/16/2022 is acknowledged.
Claims 11-20 and 27-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schriver et al. (US 20.16/0058995).
Schriver et al. disclose:
1. A valve (200), comprising: a valve body (valve stem 224) rotatable about a central axis of the valve body; an interior channel (267) adjacent the valve body for permitting a fluid to flow through an axial opening (at end 256) of the interior channel; and a plug (234 having plug face 268) within the interior channel that is movable between: a first axial position at the axial opening in which the plug closes the axial opening to prevent the fluid from flowing through the axial opening in a first direction and to prevent the fluid from flowing through the axial opening in a second direction that is opposite to the first direction, and a second axial position spaced apart from the axial opening in which the plug permits the fluid to flow through the axial opening into the interior channel in the first direction ([0068] describes check valve 234 as being compressible and moving from a closed position to an open position with fluid pressure.).
2. The valve of claim 1, further comprising a compressible member (compressible body of 234 having 236) within the interior channel that biases the plug to the first axial position [0068].
3. The valve of claim 1, wherein the valve body defines a cam (226) positioned adjacent the interior channel (as seen in fig. 5D).
4. The valve of claim 3, wherein the valve body is rotatable to: a first rotational position (fig. 5F) in which a protrusion (eccentric part of 226 from main shaft 224) of the cam is aligned with and squeezes the compressible member (body of 234 having 236) into a compressed configuration that exerts a first cracking pressure on the plug, and a second rotational position (fig. 5D) in which the protrusion of the cam is aligned with and spaced apart from the compressible member to release the compressible member into an extended configuration that exerts a second cracking pressure on the plug, the second cracking pressure being less than the first cracking pressure ([0068] describes different cracking pressures by adjusting the cam).
7. The valve of claim 2, wherein the valve is configured such that the plug is movable from the first axial position to the second axial position by a pressure of the fluid flowing into the axial opening [0068].
	8. The valve of claim 1, wherein the valve defines a lateral opening (266) in the interior channel through which fluid can flow out of the interior channel.
9. The valve of claim 1, wherein the valve body defines a first exterior channel (256) along a first side of the valve body and a second exterior (267) channel along a second side of the valve body that is opposite the first side, the first and second exterior channels being in fluid communication with the interior channel (as seen in fig. 5D).

Claims 1-2, 7-9, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter et al. (GB 2458572).
Carter et al. disclose:
1. A valve (figs. 1-2), comprising: a valve body (three-way rotary tap shown with ports A, B, C) rotatable about a central axis of the valve body; an interior channel (in which 14 is located) adjacent the valve body for permitting a fluid to flow through an axial opening (facing port C) of the interior channel; and a plug (plug portion of 14 which plugs port C) within the interior channel that is movable between: a first axial position at the axial opening in which the plug closes the axial opening to prevent the fluid from flowing through the axial opening in a first direction and to prevent the fluid from flowing through the axial opening in a second direction that is opposite to the first direction, and a second axial position spaced apart from the axial opening in which the plug permits the fluid to flow through the axial opening into the interior channel in the first direction (14 is a check valve and thus would have open and closed axial positions).
2. The valve of claim 1, further comprising a compressible member (spring shown with plug 14) within the interior channel that biases the plug to the first axial position.
7. The valve of claim 2, wherein the valve is configured such that the plug is movable from the first axial position to the second axial position by a pressure of the fluid flowing into the axial opening (14 is a check valve).
8. The valve of claim 1, wherein the valve defines a lateral opening (opening in which three-way tap is located) in the interior channel through which fluid can flow out of the interior channel.
9. The valve of claim 1, wherein the valve body defines a first exterior channel (channel connecting to A) along a first side of the valve body and a second exterior channel (channel connecting to B) along a second side of the valve body that is opposite the first side, the first and second exterior channels being in fluid communication with the interior channel (as seen in fig. 2).
21. A medical system (haemodialysis equipment system, Abstract), comprising: a medical fluid pumping machine comprising an actuator (knob on three-way tap); and a valve (10) configured to be secured to the medical fluid pumping machine such that the valve is operable with the actuator, the valve comprising: a valve body (three way tap) rotatable about a central axis of the valve body, an interior channel in which 14 is located) adjacent the valve body for permitting a fluid to flow through an axial opening (to C) of the interior channel, and a plug (plug of 14) within the interior channel that is movable between: a first axial position at the axial opening in which the plug closes the axial opening to prevent the fluid from flowing through the axial opening in a first direction and to prevent the fluid from flowing through the axial opening in a second direction that is opposite to the first direction, and a second axial position spaced apart from the axial opening in which the plug permits the fluid to flow through the axial opening into the interior channel in the first direction (14 is a check valve).
22. The medical system of claim 21, wherein the medical fluid pumping machine is a dialysis machine (abstract).
23. The medical system of claim 21, further comprising a disposable medical fluid line set that comprises the valve (sampling device is capable of being disposed).
24. The medical system of claim 21, further comprising a disposable medical fluid cassette that comprises the valve (the assembly of figs. 1,2 as a unit is disposable).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (GB 2458572) in view of Trocki et al. (US 20070272311 A1).
Carter et al. disclose the invention as essentially claimed, except for wherein the valve body is rotatable to: a first rotational position in which the fluid flows in a third direction across the valve body and past the first and second exterior channels, and a second rotational position in which the fluid flows in a fourth direction across the valve body and along the first and second exterior channels, the fourth direction being opposite to the third direction.
Trocki et al. teach a related rotary multiway tap wherein the valve body (240) is rotatable to: a first rotational position (figs. 3B) in which the fluid flows in a third direction (along 254, 214c) across the valve body and past first (214a) and second (214b) exterior channels, and a second rotational position (figs. 3C) in which the fluid flows in a fourth direction across the valve body and along the first (214a) and second (214b) exterior channels, the fourth direction being opposite to the third direction, for the purpose of use of the valve in a system where two fluids can be injected sequentially or simultaneously [0062], in a manner yielding predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Carter et al., such that the valve body is rotatable to: a first rotational position in which the fluid flows in a third direction across the valve body and past the first and second exterior channels, and a second rotational position in which the fluid flows in a fourth direction across the valve body and along the first and second exterior channels, the fourth direction being opposite to the third direction, as suggested by Trocki et al., for the purpose of use of the valve in a system where two fluids can be injected sequentially or simultaneously [0062], in a manner yielding predictable results.
	
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (GB 2458572) in view of Schriver et al. (US 20.16/0058995).
Carter et al. disclose the invention as essentially claimed, except for wherein the valve body defines an interface at which the valve is engageable with the actuator and by which the valve is rotatable by the actuator; and wherein a shape of the interface is complementary to a shape of the actuator.
Schriver et al. teach a related rotary valve member stem (224) attached to a knob actuator (232), wherein the valve member stem defines an interface (shown in fig. 5C) at which the valve is engageable with the actuator and by which the valve is rotatable by the actuator; and wherein a shape of the interface is complementary to a shape of the actuator (232 would have complementary shape to fit with 224 to rotate therewith), for the purpose of providing a removable actuator, such as for adding versatility in type, material, etc. of the actuator, in a manner well known in the art and which yields predictable results.
It would have been obvious to one having ordinary skill in the art to modify the invention of Carter et al., such that the valve body defines an interface at which the valve is engageable with the actuator and by which the valve is rotatable by the actuator; and wherein a shape of the interface is complementary to a shape of the actuator, as suggested by Schriver et al., for the purpose of providing a removable actuator, such as for adding versatility in type, material, etc. of the actuator, in a manner well known in the art and which yields predictable results.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100326531 A1, US 20120193563 A1 each disclose related rotary valves combined with a check valve in an adjacent interior channel. US 20080172006 A1 discloses a cam adjusted check valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753